Title: From George Washington to George Clinton, 30 July 1780
From: Washington, George
To: Clinton, George


					
						General Howes Quarters Robinsons [N.Y.]July 30th 1780
						Dear Sir,
					
					If our circumstances on a close examination will permit, we have in contemplation a very important enterprise, in which Your Excellency’s advice and assistance will be of the greatest utility to us. I am therefore to entreat if possible an immediate interview at this place or Ver Planks point. Should we persue our object, it must be done with the greatest rapidity, and this makes it necessary I should have the pleasure of seeing

you without delay. I have the honor to be with the greatest respect and regard Yr Excys Most Obedt servant.
					
						P.S. It is probable we shall stand in need of a considerable aid of waggons.
					
				